Citation Nr: 1104386	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
epilepsy with petit mal and grand mal seizures. 

2.  Entitlement to an evaluation in excess of 50 percent for 
organic delusional disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
homonymous hemianopsia.

4.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the left femur.

5.  Entitlement to service connection for a right eye disability.

6.  Entitlement to service connection for erectile dysfunction as 
secondary to his service connected epilepsy.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1973 
and from July 1974 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran provided testimony at a June 2010 videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is in the claims folder. 

The Veteran withdrew the issue of a determination of competency 
to handle funds at the June 2010 hearing.  

The Veteran submitted additional evidence directly to the Board 
in June 2010.  A waiver of initial RO review of this material was 
received in January 2011. 

The issue of entitlement to service connection for erectile 
dysfunction secondary to the Veteran's service connected epilepsy 
will be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran seems reasonably to experience approximately one 
major seizure each month. 

2.  The symptomatology that results from the Veteran's organic 
delusional disorder more nearly resembles that productive of 
occupational and social impairment with reduced reliability and 
productivity.  

3.  The maximum schedular evaluation under the only appropriate 
rating code for homonymous hemianopsia is currently in effect. 

4.  The Veteran's left femur fracture results in no more than 
slight impairment. 

5.  Entitlement to service connection for homonymous hemianopsia 
has already been established, and there is no other diagnosis of 
a right eye disability for which service connection may be 
established. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 100 percent evaluation for epilepsy with petit 
mal and grand mal seizures have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.124a, Code 
8910 (2010). 

2.  The criteria for an evaluation in excess of 50 percent for an 
organic delusional disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.130, Code 9327 (2010). 

3.  The criteria for an evaluation in excess of 30 percent for 
homonymous hemianopsia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Code 
6080 (2010). 

4.  The criteria for an evaluation in excess of 10 percent for 
the residuals of a fracture of the left femur have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Code 5255 (2010). 

5.  The criteria for entitlement to service connection for a 
right eye disability other than homonymous hemianopsia are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with a VCAA 
notification letter in September 2007.  It contained all of the 
notice required by Pelegrini and Dingess, and was issued prior to 
the initial adjudication of the Veteran's claim.  The Board finds 
that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran has been 
afforded VA examinations of his service connected disabilities.  
Although the claims folder was not made available to the 
examiners in each case, the Board notes that the histories 
contained in the examination reports are accurate.  Furthermore, 
in claims for increased evaluations, the most important findings 
concern the current impairment that results from each disability, 
and not the historical record.  Finally, the examiner had access 
to the Veteran's computerized VA medical records and indicates 
that they were reviewed.  All identified records that are 
available have been obtained.  The Veteran offered testimony 
regarding his claim at the June 2010 hearing.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 




Increased Evaluations

The Veteran contends that the evaluations for his service 
connected disabilities fail to reflect the level of impairment 
that is caused by each disability.  He argues that his epilepsy 
and psychiatric disabilities are totally disabling.  

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the Veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield 21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Epilepsy

Entitlement to service connection for epilepsy with a history of 
grand mal seizures requiring the use of daily medicine was 
initially established in an April 1977 rating decision.  A 10 
percent evaluation was initially assigned, effective from March 
1977.  However, an August 1978 rating decision increased the 
evaluation to 40 percent, also effective from March 1977.  A 
November 1982 rating decision decreased the evaluation to 10 
percent, effective from September 1982.  A 40 percent evaluation 
was assigned by a May 1985 rating decision, effective from 
December 1984.  The current 60 percent rating was assigned by a 
January 1993 rating decision, effective from March 1992.  

The Veteran had been evaluated under the rating code for grand 
mal epilepsy until the current claim.  This rating code is found 
at 38 C.F.R. § 4.124a, Code 8910.  He has currently been 
evaluated under the rating code for petit mal epilepsy found at 
38 C.F.R. § 4.124a, Code 8911.  The Board notes that both of 
these disabilities are evaluated under the General Rating Formula 
for Major and Minor Epileptic Seizures.  Therefore, the Board 
will consider evaluations under both rating codes and, if it 
results in a higher evaluation, apply the one that is most 
favorable to the Veteran.  

Under the General Rating Formula for Major and Minor Epileptic 
Seizures, a major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).  

The General Rating Formula for Major and Minor Epileptic Seizures 
states that when the veteran is averaging at least one major 
seizure per month over the last year, a 100 percent rating is 
merited.  When the veteran is averaging at least one major 
seizure in three months over the last year; or more than 10 minor 
seizures weekly, an 80 percent rating is merited.  If a veteran 
is averaging at least one major seizure in four months over the 
last year; or nine to ten minor seizures per week, a 60 percent 
evaluation is merited.  If there is at least one major seizure in 
the last six months or two in the last year; or if he is 
averaging at least five to eight minor seizures weekly, a 40 
percent rating is warranted.  If there is at least one major 
seizure in the last two years; or at least 2 minor seizures in 
the last six months, a 20 percent evaluation is merited.  A 
confirmed diagnosis of epilepsy with a history of seizures is 
evaluated as 10 percent disabling.

When continuous medication is shown necessary for the control of 
epilepsy, the minimum evaluation will be 10 percent.  This rating 
will not be combined with any other rating for epilepsy.  In the 
presence of major and minor seizures, the predominating type will 
be rated.  There will be no distinction between diurnal and 
nocturnal major seizures.  38 C.F.R. § 4.124a.  

The Veteran underwent a VA psychiatric examination in December 
2006.  The examiner stated that the Veteran's seizures were 
apparently quite frequent, and the Veteran indicated that having 
one a day was doing well. 

In a December 2006 letter co-signed by a VA physician who was 
director of the neurodiagnostic center at a VA facility and by a 
neurodiagnostic nurse, the Veteran was noted to have two types of 
seizures.  The first was a motionless state in which the Veteran 
talked gibberish and moved his arms from side to side.  He would 
then lose consciousness and had shaking of the arms and legs.  
His eyes would roll back in his head and he would suffer from 
both urinary and fecal incontinence as well as tongue biting.  
These occurred about once a month.  For the second type of 
seizure, the Veteran would have a sick feeling and have 
automatisms of grabbing nearby objects followed by confusion and 
somnolence.  These occurred about eight times a week followed by 
a period of confusion, memory disturbances and fatigue.  

The Veteran was afforded a VA examination in conjunction with his 
current claim in April 2007.  The claims folder was not reviewed 
by the examiner, but the Veteran's medical records were reviewed.  
The Veteran stated that his seizures began during basic training 
in 1969, and that he experienced one or two a year during 
service.  He took medication twice daily for his disability.  The 
type of seizure disorder was characterized as complex partial 
epilepsy.  He had not had episodes of generalized non-conclusive, 
generalized conclusive or simple partial epilepsy in the past 12 
months.  The Veteran did report two to five weekly episodes of 
partial epilepsy characterized by brief episodes of random motor 
movements, hallucinations, and perceptual illusions, 
abnormalities of thinking, memory or mood.  The Veteran indicated 
that the number of episodes had decreased over the past year.  He 
denied any periods of unconsciousness unless there was a 
convulsive seizure, and he had not experienced a convulsive 
seizure in over a year.  A previous electroencephalogram (EEG) 
showed abnormal findings.  The diagnosis was partial complex 
epilepsy, and the problem associated with the diagnosis was grand 
mal epilepsy.  

VA treatment records from August 2007 show that the Veteran 
reported an increase in seizures as he was engaging in more 
physical activity.  These were his typical partial seizures in 
which he stopped talking, became confused, and lost time.  He had 
not experienced a tonic clonic seizure since beginning his 
current medication regimen. 

Additional August 2007 records note that the Veteran experiences 
an altered level of consciousness for about one or two minutes 
about 40 times each month in which he would have labored 
breathing and stare off into space.  He had a generalized tonic 
clonic seizure about every three months.  

At a November 2007 neurologic consultation, the Veteran indicated 
that he experienced about three to four partial seizures a week.  
There had been no secondary generalized seizures in a year.  

VA hospital records from July 2009 show that the Veteran was 
admitted secondary to an altered mental status.  This was 
believed to be due to polypharmacy, as the Veteran was prescribed 
different medications by the two VA clinics from which he 
received treatment.  

At the June 2010 hearing, the Veteran's spouse testified that he 
had anywhere from eight to ten of the petit seizures each week.  
The grand mal seizures occurred about once a month.  It was noted 
that the Veteran's spouse had some medical training as a 
geriatric nurse and believed she could distinguish between the 
two types of seizures.  See Transcript. 

After careful consideration, the Board finds that a 100 percent 
evaluation is warranted for the Veteran's epilepsy with both 
petit mal and grand mal seizures.  

The evidence establishes that the Veteran experiences both petit 
mal and grand mal seizures as a result of his disability.  The 
evidence in regards to the frequency of the Veteran's petit mal 
seizures has consistently shown that these occur somewhere 
between 8 to 10 times each week.  This would merit continuation 
of the 60 percent evaluation currently in effect.  

In contrast, the evidence regarding the frequency of the 
Veteran's grand mal seizures is very inconsistent as to the 
frequency of these episodes.  Both the December 2006 letter from 
the Veteran's VA medical practitioners and the June 2010 
testimony from the Veteran's wife state that the grand mal 
seizures occur once a month.  This would merit a 100 percent 
rating under the General Formula.  In contrast, the April 2007 VA 
examination, which was conducted only five months after the 
December 2006 letter was written says that the Veteran had not 
experienced a grand mal seizure in over a year.  Clearly, the 
December 2006 and April 2007 reports cannot both be correct.  To 
confuse matters further, August 2007 records indicate that 
generalized tonic clonic seizures occur about every three months, 
and November 2007 records state he had not experienced a 
generalized seizure in over a year.  

Resolving all benefit of the doubt in favor of the Veteran, the 
Board finds that the most credible evidence is that which shows 
the Veteran has a major seizure approximately once a month.  This 
is because the information comes from both a VA neurologist who 
has been treating the Veteran, and the Veteran's wife who also 
has some medical training.  Furthermore, there is more than a 
three year difference in the dates of this evidence, which 
indicates that his symptoms have been relatively constant.  In 
contrast, the estimation as to the frequency of the Veteran's 
major seizures at the April 2007 VA examination as well as the 
other VA treatment records was apparently obtained from the 
Veteran.  The Veteran has been noted to be an unreliable 
historian, and has also been found incompetent for the purpose of 
handling VA funds.  In this case, the more reliable evidence is 
that which is obtained from third parties who have had an 
extended opportunity to view the Veteran.  Therefore, as the most 
credible evidence is that the Veteran experiences one major 
seizure a month, a 100 percent evaluation is warranted under the 
General Rating Formula for Major and Minor Epileptic Seizures.  
This represents a complete grant of benefits for this issue.  

Delusional Disorder

Service connection for an organic delusional disorder as 
secondary to the Veteran's service connected epilepsy was 
established in an April 1996 rating decision.  A 30 percent 
evaluation was assigned, effective from August 1995.  A January 
2007 rating decision increased the evaluation for this disability 
to the current 50 percent level, effective from June 2006.  

The applicable rating code states that organic mental disorders 
are to be evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain effective 
relationships.  

The current 50 percent evaluation is warranted for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Code 9327.  

The Veteran was afforded a VA examination for mental disorders in 
December 2006.  The claims folder was not received, but the 
Veteran's VA medical records were reviewed.  The Veteran was 
noted to be in regular psychiatric care with a VA psychiatrist.  
His level of functioning and symptoms appeared to fluctuate, 
which led to a hospitalization in June 2006 for auditory 
hallucinations and delusions.  He was stabilized after a little 
over a week in the hospital.  Currently, the Veteran had a good 
relationship with his wife.  He experienced delusions and 
paranoia during his seizures.  The Veteran had no significant 
social interactions, and spent much of his time watching movies, 
playing his guitar, caring for their animals, or doing simple 
chores.  There was no recent problem with aggressive behavior, 
although this had occurred in the more distant past.  

On mental status examination, the Veteran's affect was mildly 
restricted, though his mood appeared within normal limits.  
Thought processing seemed normal, although it was reportedly 
impaired during seizures.  He was not delusional or hallucinating 
during his seizures, although these symptoms would occur during 
his seizures.  Behavior and eye contact was appropriate.  The 
Veteran denied any problems with suicidal or homicidal thinking.  
He was currently doing adequately with personal hygiene and basic 
activities of living.  The Veteran displayed adequate 
orientation, although he and his wife reported he had some short 
term memory loss.  There was no obsessive-compulsive behavior, 
speech was normal, and there were no panic attacks.  Although he 
had experienced depression the previous summer, he was now at a 
more neutral mood.  The examiner stated that in general, the 
Veteran did not have a high level of anxiety, with the exception 
of when his paranoid ideas were triggered by his seizures.  The 
only other anxiety was from fear of a seizure while out in 
public.  The diagnosis was a psychotic disorder not otherwise 
specified, secondary to his seizure disorder.  

June 2007 VA neuropsychiatric records show that the Veteran was 
seen for medication management and supportive psychotherapy.  
There was a history of depression and paranoia, but the Veteran 
reported a much improved mood and denied any paranoid ideation.  
On examination, he was neatly dressed and cooperative.  There was 
no evidence of delusions, and no suicidal or homicidal ideations.  
The assessment was recurrent depression, history of interictal 
psychosis with paranoia, significantly improved.  

VA hospital records from June 2009 indicate that the Veteran was 
admitted on June 16, 2009 for evaluation of audiovisual 
hallucinations following recent pace-maker implantation.  The 
records from this hospitalization show that the Veteran had been 
receiving different medications from two different VA facilities.  
The final assessment on June 19, 2009 was altered mental status, 
resolved, symptoms likely due to polypharmacy.  He was discharged 
that same day.  

The Board finds that the criteria for an evaluation in excess of 
50 percent for the Veteran's organic delusional disorder have not 
been met.  Although hallucinations and delusions frequently 
accompany his seizures along with spatial disorientation, 
paranoia and panic, these symptoms resolve as the seizures pass.  
The only other time in which the Veteran experienced these 
symptoms during the rating period was for a three day 
hospitalization that resulted from polypharmacy and imbalance in 
the Veteran's medications.  The rating criteria require 
"persistent" delusions or hallucinations for a 100 percent 
evaluation.  The delusions and hallucinations shown in the record 
are not persistent, even though they occur on a near daily basis 
with the Veteran's seizures.  

The remainder of the records is negative for the symptoms 
required for either the 70 percent or 100 percent schedular 
evaluation.  There is no current evidence of suicidal or 
homicidal ideations; obsessional rituals; illogical speech; near 
continuous panic or depression; impaired impulse control; spatial 
disorientation; neglect of hygiene; grossly inappropriate 
behavior; an inability to perform the activities of daily living; 
or memory loss of such severity he is unable to remember his name 
or the name of close relatives.  Instead, there is evidence of 
short term memory loss; abnormal affect; and disturbances of 
motivation and mood.  The Board finds that the Veteran's 
symptomatology more nearly resembles the criteria for the 50 
percent evaluation currently in effect, and a higher rating is 
not merited.

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that the 
Veteran's service connected organic delusional disorder presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Veteran has 
not been employed for many years and is in receipt of TDIU.  The 
record shows only one brief three day hospitalization in 2009, 
with another hospitalization in the summer of 2006 shortly before 
the period currently under review began.  Hence, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  




Homonymous Hemianopsia

The record indicates that service connection for left homonymous 
hemianopsia was established in an April 1977 rating decision.  A 
30 percent evaluation was assigned for this disability, which 
currently remains in effect.  

At this juncture, the Board notes that by definition, homonymous 
hemianopsia is hemianopsia affecting the right halves or the left 
halves of the visual fields of the two eyes.  Dorland's 
Illustrated Medical Dictionary 692, (25th ed.1974) [hereinafter 
Dorland's]. 

The Veteran's disability is evaluated under the rating code for 
visual field defects, which is found at 38 C.F.R. § 4.79, Code 
6080.  This rating code has a specific entry for homonymous 
hemianopsia, which states that a 30 percent evaluation is 
warranted for this disability.  The rating criteria do not 
provide for a schedular evaluation in excess of 30 percent for 
homonymous hemianopsia.  

The Board has considered evaluation of the Veteran's disability 
under other entries listed in this rating code, but there are no 
appropriate entries that allow for a higher evaluation.  The 
highest evaluation available for bilateral loss of half of a 
visual field in any direction is the 30 percent rating currently 
in effect.  The criterion for concentric contraction of the 
visual field provides for evaluations in excess of 30 percent, 
but there is no evidence that the Veteran has concentric 
contractions of his visual fields.  The April 2007 VA examination 
described his homonymous hemianopsia as stable.  Therefore, as 
there is no medical basis for an evaluation under any other 
rating criteria, and as the maximum scheduler evaluation is in 
effect, no additional discussion is necessary.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1995).  

Application of extraschedular provisions is not warranted in this 
case.  38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's service connected homonymous hemianopsia presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As noted, the 
Veteran is not employed, and there is no evidence of ongoing 
treatment or hospitalization for this disability.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Left Femur

Entitlement to service connection for the residuals of a fracture 
of the left femur was established in an August 1977 rating 
decision.  A 20 percent evaluation was assigned for this 
disability, effective from March 1977.  The current 10 percent 
evaluation has been in effect since September 1982.  

The Veteran's disability is evaluated under the rating code for 
impairment of the femur.  Under this rating code, when there is 
fracture of the shaft or anatomical neck of the femur, with 
nonunion and loose motion (spiral or oblique fracture), an 80 
percent evaluation is merited.  With nonunion, but without loose 
motion and weight bearing is preserved with the aid of a brace, a 
60 percent evaluation is warranted.  A 60 percent evaluation is 
also merited for fracture of the surgical neck of the femur, with 
false joint.  For malunion of the femur with marked knee or hip 
disability, a 30 percent rating is merited.  With malunion with 
moderate knee or hip disability, a 20 percent rating is assigned.  
With malunion with slight knee or hip disability a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5255.  

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must 
be considered.  38 C.F.R. § 4.59.  

VA treatment records dated September 2006 show that the Veteran 
was seen for complaints about the effectiveness of his pain 
medication.  He said it did not help with the pain he was 
experiencing in his back and legs.  The Veteran had low back pain 
radiating into both legs.  The assessment included back and leg 
pain with rule out neuropathic pain.  

The Veteran was afforded a VA examination of his left femur in 
April 2007.  He had a history of a left femur fracture due to a 
motorcycle accident in 1976.  He was not receiving any current 
treatment, and the course since the onset was described as 
stable.  The examiner noted that there was no history of bone 
neoplasm, osteomyelitis, or inflammation.  The Veteran reported 
pain in his back, legs and feet.  There was no motion of the 
fracture site, and no deformity.  The Veteran said that he used a 
cane for walking, but he was not using it the day of the 
examination.  He did not have any flare-ups of bone or joint 
disease.  His condition did not affect the motion of a joint.  
Further examination found that there was no evidence of leg 
shortening or joint abnormality.  His gait was normal.  There was 
no evidence in the feet of abnormal weight bearing.  The examiner 
stated that there was no functional limitation on standing or 
walking.  There was also no evidence of malunion of the os calcis 
or astragalus.  The Veteran reported that one leg was shorter 
than the other, but this was not confirmed on examination.  An X-
ray study revealed that the left femur had been fractured and an 
orthopedic device was in good position.  There were no 
complicating factors of the indwelling hardware, and the hardware 
had a normal appearance.  The hip joint was normal.  There was no 
abnormality in the distal femur, and no degenerative joint 
disease.  The diagnosis was radiographic evidence of past 
fractured left femur, with no residual functional impairments.  
It did not affect his daily activities.  

August 2007 VA treatment records show that the Veteran had a 
three to four year history of bilateral knee pain.  There had 
been no injury.  On examination, there was full range of motion 
of both knees with crepitation on the right side.  Both knees 
were stable.  The assessment was probable bilateral 
chondromalacia patella.  

At the June 2010 hearing, the Veteran testified that he had pain 
in his left leg.  He said that he was unable to walk very far.  
The Veteran said that he would at times have problems with 
balance.  He indicated that the worst pain was in his right knee, 
although he also had pain in the hips and lower back.  The 
Veteran believed he had arthritis in his back and legs, and that 
it affected everything he did.  See Transcript.  

The Board is unable to find that an evaluation in excess of 10 
percent for the residuals of a fracture of the left femur is 
warranted.  The medical evidence does not show that the Veteran 
has any residual impairment as a result of this disability.  

The X-ray studies conducted at the April 2007 VA examination were 
normal, and there was no evidence of malunion.  The Veteran had 
full range of motion of his knees and hips.  The examiner opined 
that there were no residual functional impairments, and that it 
did not affect his daily activities.  He did not experience 
flare-ups.  Therefore, as there is no evidence of malunion with 
moderate or greater hip or knee disability, an evaluation of 20 
percent is not for assignment.  

In reaching this decision, the Board has considered the Veteran's 
complaints of pain of his back, legs, and knees.  However, there 
is no evidence that this pain is related to the fractured left 
femur.  In fact, the Veteran's greatest pain appears to be 
located in his right knee, which is not the leg for which service 
connection has been established.  Similarly, much of his 
testimony is related to disabilities for which service connection 
has not been established.  There is no medical opinion that 
relates any back, leg, or knee pain to the left femur and the 
Veteran has not specifically argued that there is a relationship.  
Even if the suspected chondromalacia of the left knee can be 
related to the service connected left femur fracture, the Veteran 
retains full range of motion and a normal gait, which leads the 
Board to conclude it would result in no more than slight 
impairment.  As the Veteran's only service connected orthopedic 
disability is the residuals of the fracture of the left femur, 
and as the April 2007 VA examiner opined that it did not result 
in any functional impairment, there is no basis for an increased 
evaluation even with consideration of pain, weakness, 
incoordination or fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Code 5255.  



Service Connection for Right Eye

The Veteran contends that he is entitled to service connection 
for a right eye disability.  He argues that his right eye has the 
same visual field defect as his left eye.  Testimony at the June 
2010 hearing stated that the Veteran has macular degeneration.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Initially, the Board notes that the Veteran's contentions have 
concerned a visual field defect of the right eye.  He states that 
he developed this defect at the same time as the one in his left 
eye, and that it should be service connected.  

A review of the record shows that service connection has already 
been established for this disability.  As noted above, by 
definition, homonymous hemianopsia is hemianopsia affecting the 
right halves or the left halves of the visual fields of the two 
eyes.  Dorland's (emphasis added).  The reference in the April 
1977 rating decision to left homonymous hemianopsia is not a 
reference to the left eye.  It in fact connotes that it is the 
left visual field that is absent from both eyes.  The Board notes 
that subsequent rating decisions have at times referred to 
homonymous hemianopsia of the left eye, which has contributed to 
the confusion.  However, as previously noted, there is only a 
single 30 percent rating available for homonymous hemianopsia 
under the rating schedule, and the rating code does not 
distinguish between right, left, unilateral or bilateral 
homonymous hemianopsia.  This is because to do so would be 
nonsensical; to repeat, homonymous hemianopsia is always a 
bilateral disability. 

The Board has also considered entitlement to service connection 
for other right eye disabilities, but there is no other 
diagnosable disability of the right eye for which service 
connection may be established.  The April 2007 VA examination 
showed that the Veteran had 20/30 vision of the right eye, which 
was correctable to 20/20.  The assessment was refractive errors.  
Bilateral macular Drusen were noted, but there was no diagnosis 
of macular degeneration.  

Entitlement to service connection for a right eye disability 
other than homonymous hemianopsia is not warranted.  The only 
diagnosis at the April 2007 VA examination was for refractive 
error.  Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  There was no diagnosis of 
macular degeneration, and the remaining medical records do not 
contain a diagnosis of macular degeneration or any other right 
eye disability.  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997), see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Therefore, as 
there is no current diagnosis of a right eye disability for which 
service connection may be established, entitlement to service 
connection is denied. 


ORDER

Entitlement to a 100 percent evaluation for epilepsy with petit 
mal and grand mal seizures is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 50 percent for organic 
delusional disorder is denied. 

Entitlement to an evaluation in excess of 30 percent for 
homonymous hemianopsia is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the left femur is denied. 

Entitlement to service connection for a right eye disability is 
denied. 


REMAND

The Veteran contends that he has developed erectile dysfunction 
secondary to his service connected epilepsy.  

The record indicates that entitlement to service connection for 
erectile dysfunction was denied by the February 2008 rating 
decision on appeal in part because November 2007 VA treatment 
records show he denied impotence.  

However, the Veteran testified at the June 2010 hearing that he 
has been unable to have sexual relations for the past 15 to 20 
years.  The Board notes that the Veteran is competent to make 
this observation.  He is also credible, and the Board observes he 
offered this testimony in the presence of his wife, who did not 
disagree.  The Board finds that this constitutes evidence of a 
current disability.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83. 

In this case, the Veteran has not been provided with a VA 
examination to determine the nature and etiology of his claimed 
erectile dysfunction.  The Board finds that the Veteran must be 
scheduled for such an examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA urology 
examination in order to confirm the nature 
and etiology of the Veteran's claimed 
erectile dysfunction.  The claims folder 
must be provided to the examiner for use 
in the study of this case.  All indicated 
tests and studies should be conducted.  
After the completion of the examination 
and record review, the examiner should 
attempt to express the following opinions:

a) Does the Veteran currently have a 
diagnosis of erectile dysfunction? 

b) If the Veteran is determined to have a 
current diagnosis of erectile dysfunction, 
is it as likely as not (50 percent 
probability or higher) that this 
disability is the result of his service 
connected epilepsy?  If not, is it as 
likely as not that it is the result of any 
other service connected disability?  The 
side effects of all medications used to 
treat service connected disabilities must 
be considered when formulating this 
opinion.  

c) If the Veteran is found to have 
erectile dysfunction that is not related 
to a service connected disability, is it 
as likely as not that it is related to any 
incident or injury during active service?

The reasons and bases for all opinions 
should be included in the examination 
report.  If the examiner is unable to 
express the requested opinion without 
resort to speculation, the reasons and 
bases for this conclusion should be noted, 
as should any evidence that may be 
obtained that would allow the opinion to 
be expressed.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


